WOODLEY, Judge.
Appellant’s motion for rehearing reads as follows:
“Now comes the appellant and moves the Court to set aside the judgment of affirm-anee rendered and entered herein on March 29, 1950, and grant a rehearing of this cause, for the following reasons, to-wit: That the Appellant’s'attorney wishes to appear before this Honorable Court in person and argue this case before this Honorable Court,”
Nothing is presented by such motion for review, and. no attorney has appeared or filed brief or argument in support of the request for rehearing.
The case has been properly disposed of and appellant’s motion for rehearing is overruled.
Opinion approved by the Court.